             Case 3:19-cv-00771-BAJ-RLB      Document 17    07/13/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


      JAMES MILLION, ET AL.                                            CIVIL ACTION


      VERSUS


      COS-MAR COMPANY                                         NO.: 19-00771-BAJ-RLB


                                  RULING AND ORDER

            Before the Court is Defendant’s Rule 12(b)(6) Motion to Dismiss (Doc. 11).

     The motion is opposed. See (Doc. 13). For the reasons that follow, Defendant’s Motion

     (Doc. 11) is GRANTED.

I.      BACKGROUND

            James Million and his spouse, Gloria Million, bring this diversity action

     alleging that Plaintiff James Million was exposed to toxic chemicals during his

     lengthy tenure employed in the chemical plant industry. (Doc. 1, at ¶ 8). Plaintiff

     James Million alleges that two of his employers, who were subcontracted by

     Defendant, intentionally allowed him to be exposed to hazardous and toxic chemicals

     without recourse or proper regard for safety. (Id. at ¶¶ 11–13). During his

     employment, Plaintiff James Million feared repercussions if he reported incidents of

     exposure, and he claims that Defendant was aware of the risks he was exposed to.

     (Id. at ¶ 14, 17).

            In February of 2016, Plaintiff was diagnosed with lymphoma cancer and

     pulmonary embolisms, which he alleges were caused by exposure to hazardous

                                              1
               Case 3:19-cv-00771-BAJ-RLB        Document 17     07/13/20 Page 2 of 5




       chemicals during his employment. (Id. at ¶ 20). Plaintiffs bring state law strict

       liability and negligence claims and seek damages for permanent injury, medical bills,

       pain and suffering, lost wages, and loss of consortium. (Id. at ¶¶ 22–23). Now

       Defendant moves to dismiss Plaintiffs’ claims, arguing that they are barred by the

       relevant statute of limitations. (Doc. 11 at p. 5).

 II.      LEGAL STANDARD

             To overcome Defendant’s Rule 12(b)(6) motion, Plaintiffs must plead plausible

       claims for relief. See Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir.

       2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible if it is

       pleaded with factual content that allows the Court to reasonably infer that Defendant

       is liable for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir.

       2017) (citing Iqbal, 556 U.S. at 678). The Court accepts as true the well-pleaded facts

       of Plaintiffs’ Complaint and views those facts in the light most favorable to Plaintiffs.

       See Midwest Feeders, Inc., 886 F.3d at 513.

III.      DISCUSSION

             Prescription must be pleaded and may be raised at any time prior to the

       matter’s submission after trial. La. C.C. art. 3452. Ordinarily, the party claiming

       prescription bears the burden of proof, but the burden shifts to the plaintiff to show

       that the action is not prescribed where prescription is evident on the face of the

       pleadings. Albe v. City of New Orleans, 2014-0186 (La. App. 4 Cir. 9/17/14), 150 So.

       3d 361, 366, writ denied, 2014-2166 (La. 12/8/14), 153 So. 3d 445.




                                                   2
            Case 3:19-cv-00771-BAJ-RLB   Document 17     07/13/20 Page 3 of 5




       Under La. Civ. Code art. 3492, delictual actions like those brought here are

subject to a one-year prescriptive period commencing from the date of the injury or

damage. Mulkey v. Century Indem. Co., 2018-1551 (La. App. 1 Cir. 8/7/19), 281 So. 3d

717, 721, reh'g denied (Aug. 29, 2019), writ denied, 2019-01534 (La. 11/25/19),

283 So. 3d 495, and writ denied, 2019-01576 (La. 11/25/19). Defendants argue that

Plaintiffs’ claims are barred because the relevant injuries were discovered in

February of 2016 and the action was not brought until November 8, 2019. (Doc. 11,

at p. 6).

       In their Opposition, Plaintiffs argue that the prescriptive period was tolled for

two reasons. First, Plaintiffs argue under the equitable doctrine of contra non

valentum suspends prescription because they did not discover Defendant’s identity

until the period within the filing date of November 8, 2018. The relevant portion of

this doctrine applies when the cause of action “is not known or reasonably knowable

by the plaintiff, even though this ignorance is not induced by the defendant.” Carter

v. Haygood, 2004-0646 (La. 1/19/05), 892 So. 2d 1261, 1268. Plaintiffs claim they

failed to identify Defendant’s potential involvement despite “exercising reasonable

diligence.” (Doc. 13, at p. 3). However, they have neglected to provide any evidence,

or even to allege, that the cause of action was not reasonably knowable. Tuazon v.

Eisenhardt, 98-666 (La. App. 5 Cir. 12/16/98), 725 So. 2d 553, 556, writ denied, 99-

0144 (La. 3/12/99), 739 So. 2d 209 (affirming a determination that the cause of action

had expired where plaintiff offered no evidence to show that the cause of action was

not known or reasonably knowable).



                                           3
        Case 3:19-cv-00771-BAJ-RLB        Document 17     07/13/20 Page 4 of 5




      Secondly, citing La. C.C. art. 3462, Plaintiffs argue that prescription was

interrupted when they timely filed suit against jointly and solidarily liable

defendants in other actions. (Doc. 13, at p. 3). Under this statute, “[p]rescription is

interrupted when the owner commences action against the possessor, or when the

obligee commences action against the obligor, in a court of competent jurisdiction and

venue.” LA. CIV. CODE ART. 3462. In support of their arguments, Plaintiffs cite a case

from a Louisiana court which held that “an obligation is solidary among debtors when

they are obliged to the same thing, so that each may be compelled for the whole, and

when payment by one exonerates the other toward the creditor.” Hoefly v. Gov't

Employees Ins. Co., 418 So. 2d 575, 576 (La. 1982). However, Hoefly specifically ruled

on the question of “whether an automobile accident victim's uninsured motorist

carrier is solidarily obliged with the tortfeasor so that the victim's timely suit against

the latter interrupts prescription with regard to the insurer.” Iles v. State Farm Mut.

Auto. Ins. Co., 2018-276 (La. App. 3 Cir. 11/7/18), 258 So. 3d 850, 853, writ denied,

2018-2016 (La. 2/11/19), 263 So. 3d 1152. That is not at issue here. Further, Plaintiffs

make no claims concerning obligations that the Defendant may have had with other

companies.

      As such, Plaintiffs’ arguments in support of tolling the statute of limitations

are inadequate. They argue that “all defendants are liable to the plaintiffs to repair

the same damage” in this case. (Doc. 13, at p. 4). However, the Complaint simply

asserts that Plaintiff James “worked for several companies which were, at various

and separate times, subcontracted by the defendant, Cos-Mar,” including Basic



                                            4
              Case 3:19-cv-00771-BAJ-RLB       Document 17     07/13/20 Page 5 of 5




      Industries, Inc., and Protherm Services Group, LLC, over the course of his career in

      the chemical plant industry spanning over 40 years. (Doc. 1, at ¶¶ 8, 11, 12). In short,

      Plaintiffs would have the Court find that because Defendant subcontracted with two

      companies that Plaintiff worked for over the span of several decades, such entities

      must share obligations concerning damages that occurred at unspecified points

      during that lengthy career. Because Plaintiff has failed to offer evidence to link

      Defendant to Plaintiff’s injuries, the Court finds that prescription was not tolled

      under La. C.C. art. 3462.

IV.      CONCLUSION

            Accordingly,

            IT IS ORDERED that Defendant’s Motion (Doc. 11) is GRANTED. A final

      judgment shall issue in accordance with Federal Rule of Civil Procedure 58.



                                       Baton Rouge, Louisiana, this 13th day of July, 2020



                                              _____________________________________
                                              JUDGE BRIAN A. JACKSON
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA




                                                 5
